             IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


HEATHER HANEY-FILIPPONE, : CIVIL ACTION
             Plaintiff,  :
                         :
          v.             : NO. 20-5303
                         :
AGORA CYBER CHARTER      :
SCHOOL,                  :
             Defendant.  :

                                   ORDER

      AND NOW, this 10th day of May, 2021, upon consideration of Plaintiff’s

Partial Motion for Judgment on the Pleadings (ECF No. 21) and Defendant’s

Cross-Motion for Judgment on the Pleadings (ECF No. 23), it is hereby

ORDERED that Defendant’s Motion (ECF No. 23) is DENIED.




                                                 BY THE COURT:

                                                 /s/ Chad F. Kenney

                                                 CHAD F. KENNEY, JUDGE
